Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00738-CR

                                        IN RE Robert MARTINEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 16, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 19, 2015, relator Robert Martinez filed a pro se petition for writ of

mandamus. The court has considered relator’s petition and is of the opinion that relator has not

established a clear right to the relief sought. See In re State ex rel. Weeks, 391 S.W.3d 117, 122

(Tex. Crim. App. 2013). Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).

           Additionally, relator requested leave to file the petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.

                                                         PER CURIAM

DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 587693, styled The State of Texas v. Robert Martinez, pending in the County
Court at Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.